SUMMARY ORDER
Defendant Carmine Graziano appeals from a permanent order of detention en*683tered pursuant to 18 U.S.C. § 3142(e) on July 12, 2007. We review a district court’s bail determination for clear error. See United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir.2007); accord United States v. LaFontaine, 210 F.3d 125, 130 (2d Cir.2000). We identify no such error in this case because the record supports the district court’s finding that no condition or combination of conditions would reasonably assure the safety of other persons and the community were the defendant to be released. See 18 U.S.C. § 3142(e). Accordingly, the order denying release on bail pending trial is hereby AFFIRMED.